DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed May 03, 2021 in which claims 1, 3, 7, 12, 19 and 20 are amended. Rejections under 112(b) are withdrawn in view of the amendments. Claims 2, 5, 6, 9-11, and 14-18 have been cancelled. Claims 21 and 22 are added. Thus, claims 1, 3, 7, 12, 19, 21, and 22 are pending in the application. 
	
			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7, 8, 12, 13, 19, 20, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving a first dataset (E), wherein the first dataset (E) is credit transaction amount for a merchant (in) during a first time period, wherein the first time period is twenty-four months; receiving a second dataset (F), wherein the second dataset (F) is debit PIN transaction amount for the merchant (in) during the first time period; determining a first ratio (a) and a second ratio (b) using the first dataset (E) wherein the first ratio (a) is  
    PNG
    media_image1.png
    49
    175
    media_image1.png
    Greyscale

wherein Ei(m) is a rank of the merchant (m) for a third time period i in the first dataset (E), wherein the third time period i is one month, and
wherein the second ratio (b) is

    PNG
    media_image2.png
    54
    186
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    53
    171
    media_image3.png
    Greyscale

wherein Fi(m) is a rank of the merchant (m) for the third time period i in the second dataset (F).
wherein the third ratio (d) is
d =  Fi (m) /Fsmpy(m), wherein Fi(m) is a rank of the merchant (m) for the third time period i in the second dataset (F) and Fsmpy(m) is a rank of the merchant (m) during a one month period that is twelve months prior to the third time period i in the second dataset (F); determining a first threshold value and a second threshold value using the first dataset (E), wherein the first threshold value is different than the second threshold value; and determining whether debit PIN routing behavior exists for the merchant (m) by comparing the first ratio (a) to the first threshold value and comparing the second ratio (b) to the second threshold value; in response to a determination that debit PIN routing behavior (as explained in paragraph [0007] of the specification) exists for the merchant (m), using the first dataset (E) and the second dataset (F) as training datasets to create a predictive model using machine learning, wherein the predictive model is used to determine if debit PIN routing behavior exists for other merchants. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices and mathematical concepts (such as Mathematical relationships, formulas and calculations). The claims are drawn to a method for identifying electronic transaction routing anomaly which is a way of mitigating risk. Mitigating a risk has been identified under the Fundamental Economic Practice according to the 2019 PEG. Determining ratios and threshold values and comparing the ratio to the threshold value is a mathematical relationship. In addition, the above limitations can also be classified under Mental Processes (as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  The claim also recites processors, a predictive model and machine learning which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a processor, a predictive model and machine learning, nothing in the claim precludes the steps from being performed as a method of organizing human activity and mathematical concepts. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity and a mathematical relationship but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and “Mathematical concepts” grouping of abstract ideas, respectively. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element of a processor result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional element of a processor to be a generic computer element (see [0064], [0074]). The predictive model and the machine learning are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional element of a processor is recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations, receiving a first dataset (E), wherein the first dataset (E) is credit transaction amount for a merchant (in) during a first time period, wherein the first time period is twenty-four months; receiving a second dataset (F), wherein the second dataset (F) is debit PIN transaction amount for the merchant (m) during the first time period, amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a processor is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional element, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 19 and hence the claim 19 is rejected on similar grounds as claim 1. 
Dependent claims 3, 4, 7, 8, 12, 13, 20, 21 and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
In claims 3 and 20, the steps, “wherein debit PIN routing behavior exists for the merchant (m) during a second time period if the first ratio (a) is less than or equal to the first threshold value, the second ratio (b) is less than or equal to the second threshold value, the third ratio (c) is greater than 1, and the fourth ratio (d) is greater than 1 during the second time period”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 4 and 21, the steps, “wherein the second time period is one month”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 7, the steps, “wherein the merchant (in) is selected from a plurality of merchants in a category, the method further comprising: calculating the first ratio (a) for each merchant in the plurality of merchants”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 8, the steps, “executing a first threshold algorithm to determine the first threshold value, wherein the   
    PNG
    media_image4.png
    149
    695
    media_image4.png
    Greyscale
 merchants”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the mathematical relationship used in the underlying process.
In claim 12, the steps, “wherein the merchant (m) is selected from a plurality of merchants in a category, the method further comprising: calculating the second ratio (b) for each merchant in the plurality of merchants”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 13, the steps, “further comprising: executing a second threshold algorithm to determine the second threshold value, wherein the  
    PNG
    media_image5.png
    142
    712
    media_image5.png
    Greyscale
 merchants,” under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the mathematical relationship used in the underlying process.
In claim 22, the steps, “wherein Debit PIN routing behavior includes any of the merchant (m) not providing customers with a choice to make a debit card transaction or a credit card transaction and the merchant (m) routing debit card transactions through a non-conventional electronic funds transfer (EFT) network”, under the broadest reasonable interpretation, are further refinements of Mathematical concepts because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
			Allowable Subject Matter
3.       Claims 1, 3, 4, 7, 8, 12, 13, 19, 20, 21 and 22 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter over prior art:
For claims 1 and 19, the closest prior art of record, (Bacastow US Pub. No. 2015/014597 A1), fails to teach a computer-implemented method and a system including the steps of " receiving a first dataset (E), wherein the first dataset (E) is credit transaction amount for a merchant (in) during a first time period, wherein the first time period is twenty-four months; receiving a second dataset (F), wherein the second dataset (F) is debit PIN transaction amount for the merchant (in) during the first time period; determining a first ratio (a) and a second ratio (b) using the first dataset (E) wherein the first ratio (a) is  
    PNG
    media_image1.png
    49
    175
    media_image1.png
    Greyscale

wherein Ei(m) is a rank of the merchant (m) for a third time period i in the first dataset (E), wherein the third time period i is one month, and
wherein the second ratio (b) is

    PNG
    media_image2.png
    54
    186
    media_image2.png
    Greyscale

wherein Ei(m) is a rank of the merchant (m) for the third time period i in the first dataset (E) and Esmpy(m) is a rank of the merchant (m) during a one month period that is twelve months prior to the third time period i in the first dataset (E); determining a third ratio (c) and a fourth ratio (d) using the second dataset (F) wherein 

    PNG
    media_image3.png
    53
    171
    media_image3.png
    Greyscale

wherein Fi(m) is a rank of the merchant (m) for the third time period i in the second dataset (F).
wherein the third ratio (d) is
d =  Fi (m) /Fsmpy(m), wherein Fi(m) is a rank of the merchant (m) for the third time period i in the second dataset (F) and Fsmpy(m) is a rank of the merchant (m) during a one month period that is twelve months prior to the third time period i in the second dataset (F); determining a first threshold value and a second threshold value using the first dataset (E), wherein the first threshold value is different than the second threshold value; and determining whether debit PIN routing behavior exists for the merchant (m) by comparing the first ratio (a) to the first threshold value and comparing the second ratio (b) to the second threshold value; in response to a determination that debit PIN routing behavior exists for the merchant (m), using the first dataset (E) and the second dataset (F) as training datasets to create a predictive model using machine learning, wherein the predictive model is used to determine if debit PIN routing behavior exists for other merchants." For these reasons, independent claims 1 and 19 are deemed allowable over prior art. Dependent claims 3, 4, 7, 8, 12, 13, 20, 21 and 22 are allowable over prior art by virtue of dependency on an allowable claim. 
Response to Arguments
4.       Applicant's arguments filed dated 05/03/2021 have been fully considered but they are not persuasive due to the following reasons:
	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (pages 10-12), “Applicant respectfully submits that the claims as amended are integrated into a practical application, include additional elements that reflect an improvement to other technology or technical field and are used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
          In response to Applicant’s arguments, that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. As explained in the 101 analysis above in the rejection, the various limitations of claim 1 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented above clearly identifies various limitations which amount to insignificantly extra-solution activity and have been determined that the mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  . The specification describes the additional element of a processor to be a generic computer element (see [0064], [0074]). The predictive model and the machine learning are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, these arguments are not persuasive.
5.	Applicant further argues that (page 12), “like the claims in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ.2d *1097 (Fed. Cir. 2014), the amended claims of the present application are not abstract.”
Applicant’s arguments that the claims are analogous to those found statutory in DDR, are not found persuasive. The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet. DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site. The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site. This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept. But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites. So DDR has no applicability. 
Thus, these arguments are not persuasive. 

				Prior Art made of Record
6.     The following prior art made of record and not relied upon is considered pertinent : 
	Celkonas (U.S. 2014/0058862 A1) discloses a system that retains the convenience of traditional pull-based payment methodologies and the low cost of traditional push-based payment methodologies, while providing added security to prevent fraud. 
					Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693                                                                                                                                                         May 27, 2021 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 27, 2021